                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


 C.S.,
             Plaintiff,

             v.
                                                             Case No. 19-2612-KHV
 EMBERHOPE, INC., et al.,

             Defendants.


                                            ORDER

         The adult plaintiff filed this action under her initials, C.S., alleging that as a result

of defendants’ negligence she was sexually assaulted and raped from 1979-1983, when she

was a minor. On December 4, 2019, the court ordered plaintiff to show cause why her full

name should not be fully disclosed as required by the Federal Rules of Civil Procedure

(ECF No. 13). Plaintiff has responded (ECF No. 15) and requested that she be allowed to

proceed anonymously. Because plaintiff has not demonstrated exceptional circumstances

in which the need for her anonymity outweighs the public interest in open court

proceedings, the request is denied and plaintiff is ordered to amend her complaint.

         Proceeding anonymously is not contemplated by the Federal Rules of Civil

Procedure.1 Rather, Rule 10(a) requires that the title of a complaint “name all the parties,”



        See Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000) (“Proceeding under
         1

a pseudonym in federal court is, by all accounts, ‘an unusual procedure.’” (quoting M.M.
v. Zavaras, 139 F.3d 798, 800 (10th Cir. 1998)); Doe v. USD No. 237, Smith Ctr. Sch. Dist.,

                                                 1
19-2612-KHV-15-PSEUDONYM.DOCX
and Rule 17(a) prescribes that “[a]n action must be prosecuted in the name of the real party

in interest.” These rules recognize the “substantial benefit to maintaining open court

proceedings” in which the public knows the identity of litigants.2 The Tenth Circuit has

stated that the public has an “important interest in access to legal proceedings.” 3 In

addition, without a party’s name in the public record, “it is difficult to apply legal principles

of res judicata and collateral estoppel.”4    Thus, “[o]rdinarily, those using the courts must

be prepared to accept the public scrutiny that is an inherent part of public trials.”5

       Nonetheless, the Tenth Circuit has recognized that there may be cases in which

“exceptional circumstances” warrant permitting a party to proceed anonymously. 6

Adopting the standard of the Eleventh Circuit, the Tenth Circuit has ruled,

       Lawsuits are public events. A plaintiff should be permitted to proceed
       anonymously only in exceptional cases involving matters of a highly
       sensitive and personal nature, real danger of physical harm, or where the
       injury litigated against would be incurred as a result of the disclosure of the
       plaintiff=s identity. The risk that a plaintiff may suffer some embarrassment

No. 16-2801, 2017 WL 3839416, at *10 (D. Kan. Sept. 1, 2017) (“Proceeding under a
pseudonym in federal court is, by all accounts, an unusual procedure. The Federal Rules
of Civil Procedure do not contemplate the anonymity of parties.” (internal quotation and
citation omitted)); S.E.S. v. Galena Unified Sch. Dist. No. 499, No. 18-2042-DDC, 2018
WL 3389878, at *1 (D. Kan. July 12, 2018) (“Allowing an adult party to proceed under a
pseudonym in federal court is, by all accounts, an unusual procedure.”).
       2
        Raiser v. Church of Jesus Christ of Latter-Day Saints, 182 F. App’x 810, 811 (10th
Cir. 2006); USD No. 237, Smith Ctr. Sch. Dist., 2017 WL 3839416, at *11.
       3
           Femedeer, 227 F.3d at 1246.
       4
           Id.
       5
           Id.
       6
           Id.

                                               2
19-2612-KHV-15-PSEUDONYM.DOCX
       is not enough.7

When a plaintiff seeks to proceed anonymously, the court must “weigh[] the plaintiff’s

claimed right to privacy against the countervailing public interest.”8 “A plaintiff should

not be permitted to proceed under a pseudonym unless the need for anonymity outweighs

the public interest in favor of openness.”9

       Plaintiff here asserts this “case is one that falls squarely within the exception to the

general rule against anonymity because it involves matters that are highly sensitive and

personal and because there is potential for real danger of physical, emotional, and

psychological harm.”10

       Plaintiff’s first argument is that the case involves highly sensitive and personal

matters in that it alleges she was sexually abused as a minor. For support, plaintiff cites

Doe B.A. v. U.S.D. 102, in which the court recognized that “[j]udges in this district have

consistently found allegations of sexual assault and harassment of minors to be of a nature

justifying protecting the identity of the minor.”11 Significantly, however, the plaintiff in

Doe B.A., as well as the plaintiffs in the cases the court cited in support of the quoted




       7
            Id. (quoting Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992)).
       8
            Zavaras, 139 F.3d at 803.
       9
           Raiser v. Brigham Young Univ., 127 F. App’x 409, 411 (10th Cir. 2005).
       10
            ECF No. 15 at 2.
       11
            No. 18-2476-CM, 2019 WL 201741, at *2 (D. Kan. Jan. 15, 2019).

                                               3
19-2612-KHV-15-PSEUDONYM.DOCX
statement,12 was a minor at the time of the lawsuit. In contrast, the pleadings in this case

indicate plaintiff is close to fifty years old. Thus, the circumstances here are more akin to

those in Doe 1 v. Unified Sch. Dist. 331, in which the court declined to permit “victims of

child sexual harassment” to proceed under pseudonyms where they were “now adults.”13

Plaintiff has not cited support for allowing adult plaintiffs to proceed anonymously solely

because they allege childhood sexual abuse, particularly when the alleged abuse occurred

decades earlier.

       Plaintiff’s second argument for anonymity is the potential that “disclosure of her

identity may cause further harm.”14 Again, she cites Doe B.A. for support, and again the

court finds that case distinguishable. The minor plaintiff in Doe B.A. lived in a Kansas

town with a population of about 2,000 people, and the alleged assaults occurred in that

small community. The court was cognizant that if the plaintiff’s identity was made

known, she would daily encounter people aware of her allegations and would be put at risk

of “further . . . retaliation and intimidation.”15 Here, plaintiff states she is a resident of




       12
         M.T. v. Olathe Pub. Sch. USD 233, No. 17-2710, 2018 WL 806210, at *2 (D.
Kan. Feb. 9, 2018); USD No. 237, Smith Ctr. Sch. Dist., 2017 WL 3839416, at *10; J.B. v.
Liberal Sch. Dist., No. 06-2359, 2006 Lexis 67622, *3-5 (D. Kan. Sept. 20, 2006).
       13
         No. 11-1351-KHV, 2013 WL 1624823, at *2 (D. Kan. April 15, 2013). See also
L.E.H. v. Kan. Dept. of Children and Families, (denying leave to proceed anonymously
where adult plaintiff alleged she was abused as a child).
       14
            ECF No. 15 at 2.
       15
            Doe B.A., 2019 WL 201741, at *3.

                                               4
19-2612-KHV-15-PSEUDONYM.DOCX
Essex County, Massachusetts. 16 She does not indicate the size of her community or

suggest that if her identity is revealed in this Kansas case she will face scrutiny or ill will

in Massachusetts. In addition, although plaintiff states, in conclusory fashion, that “there

is potential for real danger of physical, emotional, and psychological harm” if her identity

is disclosed,17 plaintiff supplies no particularized facts or “evidentiary support for these

claims [of emotional suffering] in conjunction with her motion to proceed by

pseudonym.”18

       In the end, plaintiff has not met her burden of showing that this is such an

exceptional case that her need for anonymity outweighs the public’s interest in open court

proceedings. There certainly are exceptional cases in which an adult allegedly abused as

a minor is permitted to bring her claims anonymously, but the current record does not

support that approach here.

       Because the Tenth Circuit has held that the failure to proceed in a plaintiff’s true

name, if not cured, is a jurisdictional defect,19 the court will grant plaintiff leave until

December 30, 2019, to file an amended complaint that substitutes plaintiff in her real name


       16
            ECF No. 1 at 1.
       17
            ECF No. 15 at 2.
       18
          Doe H. v. Haskell Indian Nations Univ., 266 F. Supp. 3d 1277, 1289 (D. Kan.
2017); see also Raiser v. Brigham Young Univ., 127 F. App’x at 411 (“He did not present
any particularized evidence, however, relating to any mental or psychiatric history, nor any
particularized reasons why proceeding publicly would cause him real psychological or
physical injury.”).
       19
            See W.N.J. v. Yocom, 257 F.3d 1171, 1172 (10th Cir. 2001).

                                              5
19-2612-KHV-15-PSEUDONYM.DOCX
as the party in interest.

       IT IS SO ORDERED.

       Dated December 11, 2019, in Kansas City, Kansas.

                                         s/ James P. O=Hara
                                       James P. O=Hara
                                       U.S. Magistrate Judge




                                          6
19-2612-KHV-15-PSEUDONYM.DOCX
